

115 HR 4235 IH: To authorize a review of financial services industry requirements of the People’s Republic of China and the implications of such requirements on national security interests of the United States.
U.S. House of Representatives
2017-11-02
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS1st SessionH. R. 4235IN THE HOUSE OF REPRESENTATIVESNovember 2, 2017Mr. Smith of New Jersey (for himself and Mr. Estes of Kansas) introduced the following bill; which was referred to the Committee on Financial Services, and in addition to the Committees on Foreign Affairs, and Energy and Commerce, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concernedA BILLTo authorize a review of financial services industry requirements of the People’s Republic of China
			 and the implications of such requirements on national security interests
			 of the United States.
	
		1.National security review of international financial services requirements
 (a)ReviewThe Secretary of the Treasury, in consultation with the Secretary of Defense, the Secretary of Commerce and the Secretary of Homeland Security, shall conduct a review of financial services industry requirements of the People’s Republic of China and the implications of such requirements on the national security, political, or economic interests of the United States, including—
 (1)an assessment regarding potential threats to national security posed by a United States financial services company owned or controlled by a company organized, incorporated, or whose primary place of business is in the People’s Republic of China having access to personal financial information of United States military servicemembers or Federal employees or contractors holding security clearances who utilize such company’s United States locations to make a money transfer or other form of payment;
 (2)an assessment regarding potential vulnerabilities to personal privacy posed by a United States financial services company owned or controlled by a company organized, incorporated, or whose primary place of business is in the People’s Republic of China having access to personal financial information of customers who are using one of such company’s United States locations to make a money transfer or other form of payment;
 (3)an examination of the United States financial services policy and foreign policy as it relates to ensuring competition in global financial markets;
 (4)an examination of the relationship between the United States and the People’s Republic of China as it relates to ensuring reciprocity in access to and investment in financial markets in each nation;
 (5)an examination of the appropriate laws, regulations, and policies of the People’s Republic of China to determine whether a United States domestic corporation would be permitted to purchase, acquire, merge, or otherwise establish a joint relationship with an entity whose primary place of business is in the People’s Republic of China; and
 (6)an examination of the appropriate laws and regulations of the People’s Republic of China to determine the extent to which United States domestic corporations are limited with respect to their ability to provide money transmission, payment processing, and other financial services inside the People’s Republic of China.
 (b)Report and recommendationsNot later than 90 days after the date of enactment of this Act, the Secretary of the Treasury, in consultation with the Secretary of Defense, the Secretary of Commerce, and the Secretary of Homeland Security, shall report to the President and the Congress on the findings of the study described in subsection (a) and any recommendations the Secretaries consider appropriate.
 (c)Regulatory effectNotwithstanding any other provision of law, the Committee on Foreign Investment in the United States shall not conclude a national security review or investigation related to the acquisition of a United States domestic corporation that provides money transfer or payment processing services by an entity organized, incorporated, or whose primary place of business is in the People’s Republic of China until the report described in subsection (b) has been provided to the President and the Congress.
			